DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on April 6, 2021, is acknowledged.
Cancellation of claims 5-8 has been entered.
Claims 1-4 and 9-13 are pending in the instant application.

Allowable Subject Matter
Claims 1-4 and 9-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation of the plurality of layers are arranged in descending order of energy band gap along a direction in which the light is received, wherein the plurality of layers include a first group of layers and a second group of layers under the second group of layers along the direction, wherein the first group of layers emit a relatively short wavelength band of light, and wherein the second group of layers absorbs a relatively long wavelength band of light passed through the first group of layers to emit electric energy or emit a relatively long wavelength band of light.
Regarding claims 2-4, claims 2-4 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the limitation of the plurality of layers are arranged in descending order of energy band gap along a direction in 
Regarding claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 10, and specifically comprising the limitation of a battery connected with each connector to store the current generated from the layers or transfer the power to each layer; a plurality of switches connecting each connector with the battery; and a controller controlling each switch to determine whether to connect each connector with the battery, wherein the controller controls each switch based on whether a time is within a preset time period.
Regarding claims 11-13, claims 11-13 are allowable for the reasons given in claim 10 because of their dependency status from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879